El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
A instancia de Ernestina Girod Lube libramos en este caso un auto de certiorari para revisar la resolución de la Corte de Distrito de Guayama por la que se negó a conce-derle los alimentos provisionales que solicitó de su esposo.
Después de ser firme la sentencia que declaró sin lugar una demanda de divorcio que el Dr. Alejandro Buitrago in-terpuso contra su esposa Ernestina Girod Lube, ésta pre-sentó a la corte una petición para que ordenase a su marido que le pague determinada cantidad mensual como alimentos alegando para ello que carece de recursos para su subsisten-cia, que su marido abandonó el bogar conyugal sin causa ni motivo alguno que justificara su actitud y que él tiene re-cursos pecuniarios. Después presentó otra solicitud a la corte interesando, por los mismos hechos antes expuestos, que mientras se resolviese su anterior solicitud de alimentos le concediese alguna cantidad como alimentos provisionales.
La corte de distrito sostuvo la excepción previa alegada por el marido de no contener la solicitud de alimento's pro-visionales hechos suficientes para establecer una causa de *174acción y para ello se fundó, citando, la sentencia del Tribunal Supremo de España de 3 de noviembre de 1905, en que la obligación que impone el artículo 143 del Código Civil a los cónyuges de darse recíprocamente alimentos es de apli-cación, solamente cuando se ña decretado, ya interina ya de-finitivamente, una separación de los cónyuges y en que la pe-tición de alimentos es una acción que requiere el estable-cimiento o promoción de otra que afecte a la separación legal de los cónyuges, tales como el divorcio, nulidad de ma-trimonio, separación legal de los cónyuges, depósito de la mujer casada u otra de naturaleza análoga, y que únicamente procede la acción de alimentos con carácter independiente cuando resulta por sentencia la separación de los cónyuges y queda por determinar únicamente los alimentos definiti-vos. La sentencia que citó dice substancialmente lo mismo y para llegar a esas conclusiones se funda en que los es-posos deben vivir juntos si no están divorciados o si su ma-trimonio no ña sido anulado y que el conceder alimentos es-tando casados sería sancionar que los unidos por el vínculo del matrimonio pudiesen prescindir de él separándose por su propia voluntad, estableciendo un estado de derecho com-pletamente incompatible con la naturaleza y efectos del ma-trimonio, prescindiendo de los deberes inherentes al mismo y perturbando la unidad de la familia en oposición a lo que la ley, de acuerdo con la moral, establece. La resolución de la corte inferior es la que motiva el presente recurso.
El artículo 156 del Código Civil, que es el 88 del Código últimamente revisado, igual al 56 del Código Civil Español, dice que los cónyuges deben socorrerse mutuamente; y como consecuencia declara el artículo 143 del mismo código, igual al del mismo número en España, que los cónyuges están obligados recíprocamente a darse alimentos; deber que con-signa en términos generales, sin contener excepciones, por lo que si alguno de ellos está carente de los recursos pecu-niarios necesarios para vivir y el otro los tiene, surge el de-*175reclio a reclamar alimentos, aunque, como en este caso, no exista separación legal de los consortes.
La doctrina y fundamentos de la sentencia citada por la corte inferior, que no es obligatoria para nosotros, parece razonable pero más lo es que se tenga en cuenta la realidad de la vida y los becbos que en ella ocurren, pues muchas ve-ces existe una separación de los consortes sin que legalmente estén separados, por no interponer un pleito en que se ha-gan públicas las miseria y deshonra de alguno de los con-sortes, que así quedarían expuestas al conocimiento de los hijos del matrimonio, que sin él posiblemente las ignorarían. Por esto nos parece más justa la sentencia del mismo Tribunal Supremo de España de 16 de octubre de 1903 en la que se dice que uno de los deberes más fundamentales im-puestos por la ley a los cónyuges consiste en el de socorrerse mutuamente en todos los casos en que este socorro sea ne-cesario, cualquiera que sea la situación legal del matrimo-nio, a no ser que la necesidad del cónyuge sea proveniente de actos por él mismo realizados que le coloquen en una si-tuación ilegal y contraria a derecho, por lo que el marido se encuentra en la ineludible obligación, mientras consienta se-mejante estado, de socorrer a su esposa en cumplimiento del deber natural sancionado en el artículo 56 del Código en re-lación con el párrafo primero del 143.

La resolución recurrida debe ser anulada y los autos de-vueltos para ulteriores procedimientos no incompatibles con esta opinión.